DETAILED ACTION
1.	Claims 1 and 3-15 have been presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	This Application is the National Stage entry of PCT/IB2015/002289 filed on 11/19/15.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/12/20 and 01/05/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the condenser saturation pressure and the condenser exit cooling water temperature".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the condenser water temperature difference and the compressor speed".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the evaporator temperature and the compressor speed".  There is insufficient antecedent basis for this limitation in the claim.
Any claim not specifically treated is rejected by virtue of its dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1 and 3-15 are rejected under 35 U.S.C. 101 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	Step 2A Prong One:
Independent claims 1 and 12 recite individually determining a first term of coefficient of performance degradation, a second term of COP degradation, a third term of COP degradation, and determining a total COP degradation with the summation of the first, second, and third terms of COP degradations wherein the terms are determined with reduced order models and multiple regression analysis. Determining terms for COP degradation using reduced order models and multiple regression analysis and a summation of the terms of degradation is a process that under its broadest reasonable interpretation, that is directed to mathematical calculations and algorithms.  As such claims 1 and 12 recite an abstract idea.
	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  The claims recite detecting a plurality of operating parameters with a plurality of sensors from operating a chiller with multiple components.  This additional element is directed towards the pre-processing step of data gathering using sensors.  While the chiller recited is a specific machine, it is not integral to the claim as it is merely the source for the data gathering step and does not implement the steps of the method but is rather extra-solution activity.  See MPEP 2106.04(d) and MPEP 2106.05(b).  As such this additional element also does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Step 2B:
	Finally, the pre-processing step of receiving information is categorized as insignificant extra solution activity under MPEP 2106.05(g).  The chiller as recited is a specific machine but it is a well-known, routine, and conventional apparatus and obtaining sensor information from said chiller is also well known, routine, and conventional.  See Trane manual titled “Chiller System Design and Control Applications Engineering Manual”.  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.  The inclusion of the processing device to perform the selecting and generating steps amount to nor more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1 and 12 are not patent eligible.
	Dependent claims 3-9 recite additional limitations as to how the terms of COP degradation are determined and what operating parameters and constants are used in the terms of COP degradations, all of which are further limitations on the mathematical algorithms and calculations used.  Therefore they are still directed toward an abstract idea.
	Dependent claims 10-11 and 15 recite limitations as to generating an alert when the calculated COP degradation exceeds a threshold.  While an alert is generated, no action is taken in response and therefore the alert does not integrate the abstract idea into a practical application.  Furthermore, generating an alert is a well understood, routine, and conventional activity within the area of process control systems as evidenced by page 1, 1st and 2nd paragraph of Beuthel (“Alarm Management for power generation”).
	Dependent claims 13-14 recite limitations as to how the processing device is connected to a chiller controller (integrated and remotely).  However, while the claims recite the additional element of a 
Allowable Subject Matter
6.	Claims 1, 3, and 10-15 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
Claims 4-9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b), set forth in this Office action.
	The reasons for allowance will be held in abeyance until all issues are resolved.
Response to Arguments
7.	Applicant's arguments filed 01/05/21 have been fully considered but they are not persuasive.
8.	The previous 35 U.S.C. 112(b) rejections are withdrawn due to the amendment to the claims.  However, the amendments have given rise to new 112(b) rejections.  See Section 4 above.
9.	The 35 U.S.C. 101 rejections are maintained.  Mere recitation of a specific machine is insufficient to integrate a judicial exception into a practical application.  See MPEP 2106.04(d).  The relevant consideration is whether a particular machine or manufacture is integral to the claim.  As the chiller which is a specific machine is only present for the data gathering step which is pre-processing to the mathematical algorithm and calculations of the claims and does not implement the steps of the method but is rather extra-solution activity (MPEP 2106.05(b)), it is not integral to the claim. 
10.	The prior art rejections are withdrawn due to the amendment to the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	1.  “Handbook of Biological Statistics” published by McDonald, J.K. in 2014.
	2.  “Using cluster and multivariate analyses to appraise the operating performance of a chiller system serving an institutional building” published by Yu et al. in 2012.
	3.  “Dew point refrigeration systems: Normalized sensitivity analysis and impact of fouling” published by Siddiqui et al. on 03/20/15.
12.	All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE LO whose telephone number is (571)272-5876.  The examiner can normally be reached on 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/SUZANNE LO/Primary Examiner, Art Unit 2127                                                                                                                                                                                                        01/13/21